Citation Nr: 1147212	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-46 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for spine disability, to include degenerative lumbar spine syndrome, myostatic thoracic syndrome, and myotendinitic degenerative cervical syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Since the Statement of the Case was issued, the Veteran submitted additional evidence in support of his appeal; however, this evidence consists of duplicate copies of his service treatment records and, therefore, referral of this evidence for consideration by the originating agency is not warranted.  See 38 C.F.R. § 20.1304

A review of the claim folder reflects that the Veteran has raised the issue of service connection for tinnitus.  According to the Veteran's e-folder, the RO denied this claim in an October 2010 rating decision and, to date, no notice of disagreement has been received.  Therefore, no further action is required on this issue at this time.

The issue of service connection for spine disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran has a hearing loss disability of the right ear attributable to service.


CONCLUSION OF LAW

Right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran has been provided all the required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for hearing loss disability of the right ear.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

II.  Service Connection for Hearing Loss

The Veteran seeks service connection for right ear hearing loss disability.  The RO previously granted service connection for left ear hearing loss disability.  The Veteran contends that his current right ear hearing loss disability is related to noise exposure in service.

Factual Background

The Veteran served on active duty from February 1969 to July 1985.  His April 1985 separation examination revealed no history of hearing loss.  Audiometric testing showed pure tone thresholds in the right ear of 30 at 500 Hertz (Hz), 30 at 1000 Hz, 20 at 2000 Hz, 40 at 3000 Hz, and 40 at 4000 Hz.

In July 2007, the Veteran filed a claim for service connection for bilateral hearing loss.  He was afforded a VA audiology examination in February 2008.  The examiner did not review the Veteran's claims file.  Report of examination reflects that the Veteran noticed hearing loss around 2003 and had acoustic trauma in service.  It was noted that the Veteran had served in combat in Vietnam and had been exposed to intense noise as an electronics specialist.  Audiometric testing showed bilateral sensorineural hearing loss.  Specifically, right ear showed pure tone thresholds were 20 at 500 Hz, 25 at 1000 Hz, 45 at 2000 Hz, 60 at 3000 Hz, and 70 at 4000 Hz.  The examiner opined that hearing loss shown many years after service was not related to service.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence supports service connection for right ear hearing loss disability.  A hearing loss disability is shown on service separation examination for VA purposes and the Veteran has a current hearing loss disability for VA purposes.  The Veteran's statements and the medical history reflect acoustic trauma in service.  This coupled with the in-service and post-service audiometric findings for hearing loss disability support the finding of hearing loss disability of the right ear related to service.  The Board notes that the Veteran is both competent and credible to report his symptoms of hearing loss and in-service noise exposure.  In this regard, the Board finds that the Veteran's statements and his service separation examination are highly probative of hearing loss disability incurred in service.  Therefore, service connection is established.

The Board acknowledges the February 2008 VA medical opinion, which found that hearing loss shown is not related to service.  However, the Board finds that this medical opinion has no probative value as the examiner did not review the claims file and based his opinion on inaccurate information, that is, no hearing loss in service.  As such, the negative medical opinion has no weight in this matter.


ORDER

Service connection for right ear hearing loss disability is granted.


REMAND

The Veteran seeks service connection for a disability of the spine.  A review of the record shows that the Veteran complained in 1984 during service of back pain, diagnosed as chronic low back pain.  The report of the service separation examination dated in April 1985 reflects normal clinical evaluation of the spine and that the Veteran denied recurrent back pain on the history portion of the examination.  He filed a claim in July 2007 and submitted private treatment records showing a back disorder.  The Veteran underwent a VA examination of the spine in February 2008.  The report of examination reflects no indication that the examiner had reviewed the Veteran's claims file or STRs.  No medical opinion was provided.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Here, the Board finds a medical opinion is necessary to decide the claim and that that the report of VA examination dated in February 2009 is inadequate.  This report was prepared without review of the claims file and does not include the necessary medical opinion on whether any currently shown spine disability is related to service.

It is noted that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

It is the judgment of the Board that a VA examination that takes into account the Veteran's entire history, including that documented in the STRs, would facilitate its decision on this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  Therefore, the Veteran should be afforded a VA examination to determine the nature and etiology of any spine disorder, to include whether it is related to chronic back pain noted in service.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The February 2008 report of examination should be returned to the examiner for an addendum after review of the claims file.  The examiner should provide an opinion on whether any currently found spine disorder is related to service, to include the chronic back pain noted in service.  A complete rationale must be provided.  The claims file must be available for review.

If the February 2008 examiner is not available, the claims file should be provided to another qualified physician who should be requested to review the record and provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a spine disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran unless he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


							(CONTINUED ON NEXT PAGE)




States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


